Citation Nr: 0010772
Decision Date: 04/24/00	Archive Date: 09/08/00

DOCKET NO. 96 28 850               DATE APR 24, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES 

1. Whether new and material evidence has been submitted to reopen.
a claim of entitlement to service connection for post-traumatic
stress disorder (PTSD). 

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a cataract of the
left eye with lens implant. 

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to a disability rating greater than 10 percent for
vesicular dyshidrosis with a history of psoriasis. 

5. Entitlement to service connection for a skin disorder, secondary
to exposure to herbicides.

REPRESENTATION

Appellant represented by: Vietnam Veterans of America

WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty with the U.S. Navy from April 1967 to
September 1971, including service in the coastal waters off
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Waco, Texas, Department of
Veterans Affairs (VA) Regional Office (RO).

The appellant's representative reported in a brief submitted in
support of the appeal that the appellant desired to withdraw from
appellate consideration the issues of entitlement to service
connection for a back condition and entitlement to an earlier
effective date for non-service-connected pension benefits. See
Brief in Support of the Appeal, dated November 30, 1999, page 1. On
inquiry by the Board, by letter received on April 5, 2000, the
appellant confirmed that he withdrew the issues in question. See 38
C.F.R. 20.204. Accordingly, these issues will not be considered by
the Board.

2 -

In his November 1999 brief, the appellant argues that he has raised
the issue of his entitlement to service connection for tinnitus.
See Brief in Support of the Appeal, page 23. The record reflects
that by rating decision dated in June 1998, entitlement to service
connection for the disorder in question was denied. The record does
not reflect whether the appellant was apprised of this rating
decision or whether (assuming the appellant was so advised) a
timely NOD was filed. Accordingly, the appellant's contention is
referred to the RO for appropriate action.

FINDINGS OF FACT

1. The appellant's claim of entitlement to service connection for
PTSD was denied in December 1991 and was not appealed.

2. Since the December 1991 denial of his claim of entitlement to
service connection for PTSD, the appellant has submitted evidence
bearing directly and substantially on the specific matter under
consideration, which is neither cumulative nor redundant and which
is, by itself or in combination with other evidence, so significant
that it must be considered in order to fairly decide the merits of
the claim.

3. The appellant has proffered evidence that, when presumed
credible, reflects a competent diagnosis of PTSD, linked by medical
opinion to one or more in- service events.

CONCLUSIONS OF LAW

1. New and material evidence has been submitted that is sufficient
to reopen the appellant's claim of entitlement to service
connection for PTSD. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156
(1999).

- 3 -

2. The appellant's claim of entitlement to service connection for
PTSD is well grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for PTSD

The appellant seeks to reopen a claim of service connection for
PTSD, which was denied in December 1991 and not appealed.

By law, the Board's statement of reasons and bases for its findings
and conclusions on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991). With this requirement of law, and
in light of the appellant's contentions, the Board will briefly
review the generally applicable law, and will then review the
salient facts of as found in the appellant's claims folder. The
Board will then analyze the issue of whether new and material
evidence sufficient to reopen the claim has been submitted, and
whether the claim is well grounded.

Relevant law and regulation

Service connection

In general, under pertinent law and VA regulations, service
connection may be granted if the evidence establishes that a
psychiatric disability was incurred in service, or was manifested
to a compensable degree within one year after service. 38 U.S.C.A.
1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.303(a), 3.307,
3.309 (1999).

4 - 

Notwithstanding the lack of a diagnosis of a psychiatric disorder
during service or within one year thereafter, service connection
may still be granted if all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d)
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

For a grant of service connection for PTSD, the governing
regulation, 38 C.F.R. 3.304(f), requires the presence of three
elements: (1) A current medical diagnosis of PTSD; (2) credible
supporting evidence that the claimed in- service stressor actually
occurred; and (3) medical evidence of a causal nexus between
current symptomatology and the specific claimed in-service
stressor.

Congenital or developmental defects such as personality disorders
are not diseases or injuries for the purposes of service
connection. 38 C.F.R. 3.303(c), 4.9 (1999). See Winn v. Brown, 8
Vet. App. 510, 516 (1996), and cases cited therein.

Finality/new and material evidence

Because the appellant's claim of entitlement to service connection
for a psychiatric disorder had been previously denied in December
1991 and not appealed, it can only be reopened by the presentation
of new and material evidence. 38 U.S.C.A. 5108, 7105(c).; 38 C.F.R.
3.156(a). Under applicable law, VA must reopen a previously and
finally disallowed claim when "new and material evidence" is
presented or secured with regard to that claim. See Stanton v.
Brown, 5 Vet. App. 563, 566-567 (1993). If new and material
evidence has been received with respect to a claim that has become
final, then the claim is reopened and decided on a de novo basis.
38 U.S.C.A. 5108.

By "new and material evidence" is meant that which was not
previously submitted to agency decision makers which bears directly
and substantially on the specific matter under consideration, which
is neither cumulative nor redundant and which is, by itself or in
combination with other evidence, so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156(a) (1999).

5 - 

"New" evidence is that which was not previously of record. As to
its materiality, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998),
the then operative requirement that newly proffered evidence be
"reasonably likely to change the outcome" of a prior decision was
invalidated as it was more stringent than that enunciated by VA in
38 C.F.R. 3.156(a).

In Hodge, the previously existing requirement that a presumption of
credibility be accorded to the new evidence was left intact sub-
silentio. The law therefore provides that evidence proffered by the
appellant to reopen his claim is presumed credible for the limited
purpose of ascertaining its materiality, but it must be of such
significant import that it must be considered in order to fairly
decide the merits of the appellant's claim. See Spalding v. Brown,
10 Vet. App. 6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512
(1992).

In sum, in the analysis of whether to reopen a previously and
finally denied claim, VA must first determine whether the appellant
has presented new and material evidence under 33 C.F.R. 3.156(a) in
order to have a finally denied claim reopened under 38 U.S.C.A.
5108. Second, if new and material evidence has been presented,
immediately upon reopening the claim, VA must determine whether,
based upon all the evidence of record in support of the claim the
claim as reopened is well grounded pursuant to 38 U.S.C.A. 5107(a).
Third, if the claim is well grounded, VA may then proceed to
evaluate the merits of the claim but only after ensuring that its
statutory duty to assist under 38 U.S.C.A. 5107(b) has been
fulfilled. See Elkins v. West, 12 Vet. App. 209 (1999), Winters v.
West, 12 Vet. App. 203 (1999).

Well-grounded claims

Under 38 U.S.C. A. 5107(a), an applicant for benefits has the
"burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual that the claim is well grounded."
Such a claim has been defined by the Court to be "one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible" in order meet the burden
established in

6 -

the statute. Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there must
have been presented competent evidence of a current disability; a
disease or injury which was incurred in service, and a nexus
between the disease or injury and the current disability. Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78 F.3d 604
(Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443
(1996).

Where the determinative issue involves either medical etiology or
diagnosis, competent medical evidence is necessary to fulfill the
well-grounded claim requirement. Where the determinative issue does
not require medical diagnosis or etiology, lay testimony by itself
may suffice to meet the statutory burden. Caluza at 504 (1995);
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The truthfulness of
evidence is presumed in determining whether a claim is well
grounded. Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v.
Brown, 5 Vet. App. 19, 21 (1993).

Factual background

The "old" evidence

The appellant's service personnel records reflect that he was
assigned to the USS Constellation from June 24, 1968 to June 22,
1969 and from July 3, 1969 to September 30, 1971. His service
medical records are devoid of any mention psychiatric complaints,
symptoms, or diagnoses.

The appellant first sought service connection for PTSD in May 1991.
He underwent a VA psychiatric examination in October 1991. He
related that while serving on active duty with the U.S. Navy, he
was under great stress while working as an electronic warfare
technician aboard an aircraft carrier. He added that his radar
section protected the ship, and searched for incoming missiles. He
believed that enemy forces could sink the ship anytime they
desired. The appellant stated that he was never in combat or under
attack. He reported that he experienced periods of depression . and
that he had once attempted to commit suicide. The

7 -

examiner noted that the appellant was somewhat hypomanic, and the
appellant reported that he thought "about things that happened on
board the ship" when he awoke at night, and that he felt "pure
hatred for some of the people there."

The examiner reported that although the appellant complained of
nightmares relative to in-service duties, there was no history of
life-threatening stress or other symptoms of PTSD. The appellant
did not express a survival guilt, and showed no periods of
dissociative phenomenon, no real sensitivity to reminders, and no
affect numbing. Although the appellant reported that he had some
explosive behavior, the examiner noted that the appellant did not
seem to lose contact with reality on these occasions. The examiner
diagnosed the appellant to have bipolar affective disorder, and
commented that a diagnosis of PTSD was not confirmed.

By rating decision dated in December 1991, service connection for
PTSD was denied. The benefit was denied because the disorder was
"not confirmed by evidence of record."

The additional evidence

The appellant sought to reopen his claim in October 1992. In
support of this attempt, he submitted a March 1992 letter authored
by J.G.P., Ed.D., LPC. Dr. P. reported that the appellant had been
referred to him for personal counseling for disorganized thought
process, depression, agitation, and ongoing anxiety. Dr. P. noted
that the appellant reported a history of "prolonged exposed to
'Agent Orange' operations while serving in Vietnam," and opined in
part that the appellant's behavioral patterns indicated PTSD linked
to ongoing physiological problems.

The appellant underwent a VA psychiatric examination in October
1992. The appellant reported that while on duty with the U.S. Navy,
he had no deck or flight line duties. He stated that he never went
ashore in Vietnam, and that he was not exposed to the usual trauma
experiences reported by most combat veterans. The appellant stated
that while in service, he was constantly worried that the North
Vietnamese would fire on his ship and he was certain they "could
have sunk her any time they wanted." He stated that he was exposed
to wounded individuals while he

- 8 -

was in the sick bay, and that he was upset when a friend of his was
transferred to riverboat patrol duties and killed. He also stated
that his cousin was killed in Vietnam while the USS Constellation
was about 40 miles away.

The examiner commented that PTSD was not apparent in the course of
the appellant's testing or interview data, as the appellant's
descriptions of duty aboard his ship minimized his exposure to the
sort of trauma associated with PTSD. The examiner farther noted
that the appellant's description of his cur-rent functioning was
devoid of significant symptoms or behavioral patterns associated
with PTSD.

In May 1993, the RO obtained a copy of a February 1990 report
authored by K.E.R., Ph.D., reflecting a diagnosis of a chronic,
possible dysthymic disorder. It was noted that the appellant had
been referred because of a concern that the appellant possibly had
an attention deficit disorder that had persisted into adulthood.
There is no mention of the appellant's military service in the text
of Dr. K.E.R.'s report.

In an undated document, the appellant annotated a test study report
of an individual named "Eddie," in which he compared the subject's
symptoms and history relative to attention deficit disorder with
his own. In part, the appellant reported that he was tested as
having a superior intelligence quotient, but that he had been told
that he was "lazy," and needed more sleep than others. The
appellant pointed out that like the subject "Eddie," he had
experienced difficulty keeping friends throughout his life and that
he had developed a "chemical depression since early youth."

The appellant also submitted VA medical records, reflecting
treatment for depression. In an April 1988 record, the appellant
was noted to have depression without psychotic features.

At an April 1994 personal hearing before a hearing officer at the
RO, the appellant testified in substance that physicians were not
aware of the nature of his disorder. He explained that he had been
informed that he simply required more sleep than others, but he
became aware of his depression as a disorder from watching a
television program where participants, who had been diagnosed to
have depression,

- 9 - 

reported symptoms similar to his own. He reported that after seeing
this program, he contacted a VA hospital, and was placed on a
course of medication.

As to his duties in the coastal waters off the coast of Vietnam,
the appellant stated that he was assigned as a radarman during his
first cruise. He stated that this was an extremely stressful job,
because he was obligated to detect any electronic emissions that
would indicate danger to the ship, including incoming aircraft,
missiles, or the "Russian patrol boats that were given to the North
Vietnamese." The appellant stated that the enemy had the capability
of sinking any ship it desired, and there was nothing but an
untested radar for the ship's defense. The appellant reported that
there were "a couple of ships hit with missiles during that
conflict."

The appellant also reported that during his second tour of duty, he
saved the lives of two fellow sailors. He explained that during a
beach-side party, he had procured the use of a outboard motor boat,
and had offered rides to the two sailors, one who had a girlfriend
accompanying the party. Both of the sailors decided to go swimming,
but apparently became tired and were having cramps when the
appellant rescued them.

The appellant stated that after he and his shipmates returned to
the ship, he received no letter of commendation, although it was
suggested by a superior that this would follow. Instead of the
appellant receiving this recognition, one of the sailors he saved
had been promoted, and received a commendation for saving the
shipmate that the appellant had in fact rescued. The appellant
reported that his own commendation had been "trashed," and when he
inquired of the division officer as to this inequity, the appellant
was informed that the recently promoted sailor received an award
because he was of higher rank. He added that he eventually received
a letter of commendation for his actions. 1

The appellant admitted that during the time he was rescuing the two
fellow sailors, he had thoughts that he would not be able to return
to his boat, because the tide was

----------------------------------------------------------------
1 A copy of the letter of commendation is of record. It reflects
that in July 1969, the appellant was commended for rescuing one of
the two sailors in the manner he reported. The event was reported
to have occurred in December 1968.

- 10-

pulling the motor launch farther away from him. He stated that he
had "miserable nightmares" about the incident, and explained that
"to save somebody's life - - to have it be treated with such
disrespect - - the hatred that I have for that man is incredible."

The appellant further reported that he had problems with
concentration and memory, and that he was taking Ritalin. He stated
that he was unable to pass tests involving short term memory. He
stated that when he heard a sound similar to that heard during his
tour as a radarman, he would "absolutely panic." The appellant
stated that he had then recently attempted to watch a television
program about aircraft carrier operations that had been filmed
aboard his ship, but that he was unable to do so. 2 The appellant
explained that while serving on active duty, he was sent to adjust
the radar antenna when he believed the apparatus was turned on. He
believed that in so doing, he was exposed to massive amounts of
radiation.

The appellant stated that his ship was never hit by enemy missiles
or rockets. However, he stated that a bomb loosened and fell from
a single engine fighter plane as it was landing on the carrier
deck. He stated that the bomb skipped across the deck, bounced up
and came down on top of a sailor, causing him to be "cut in two."

The appellant also reported that during the period he was
recovering from the excision of a pilonidal cyst, he was in the
ship's hospital when a helicopter crashed and the survivors of the
crash were brought into the hospital. The appellant stated that he
was in the hospital bay for four days, and listened to the
survivors "hollering and moaning." The appellant also stated that
he was once undergoing "sitz bath" therapy when a fellow sailor was
brought into the hospital for a leg amputation. The appellant
stated that a F-4 Phantom jet had run over the sailor's leg,
causing it to be amputated. 3

-----------------------------------------------------------
2 The appellant has submitted two video tapes relative to aircraft
carrier operations. In the first tape, the July 1967 fire aboard
the USS Forrestal is discussed by a narrator and witnesses,
accompanied by film footage. In the second tape, air operations
aboard an aircraft carrier are viewed. The appellant has also
submitted an audio tape, similar in its information as to sounds of
radar equipment. 

3 The appellant's service medical records reflect that on October
29, 1969, he was admitted to the medical station on the USS
Constellation and underwent treatment for a pilonidal cyst and
sinus. He was discharged from the medical station on November 8,
1969. The medical record of this

The appellant underwent a "neurocognitive assessment" conducted by
J.E.B., Ed.D., ACA, LPC, beginning in November 1994. Apart from the
fact of its occurrence, the appellant's military service is not
discussed in the report. The appellant reported that he had
difficulty concentrating, nervousness, changes in appetite,
unspecified "flashbacks," mood changes, little interest in life
and/or people, behavior changes, unspecified weakness,
irritability, nervous panic, and episodes of a "racing heart." The
appellant was diagnosed to have recurrent, severe major depression
without psychotic features; a generalized anxiety disorder; and an
avoidant personality disorder with aspects of a schizoid/
schizotypal personality disorder.

The appellant underwent a psychiatric examination conducted by
W.R.T.-P., M.D. in April 1995. In his October 1995 report, Dr. T.-
P. diagnosed the appellant to have, among other disorders,
recurrent major depression, a dysthymic disorder that had probably
been present since his adolescence, a moderate to severe panic
disorder and/or generalized anxiety disorder and "possible" PTSD,
secondary to trauma sustained during his military service. As to
PTSD, the physician commented that it was "difficult to document
this from his records and it is difficult to confirm the nature of
the trauma." He observed that the nature of the trauma, and the
appellant's initial response to it had been provided only by the
appellant. Dr. T.-P. further observed that the diagnosis of PTSD
was "not adequately supported" by the appellant's medical records.

In a February 1996 report, F.P., Ph.D., M.D., reported that the
appellant had been diagnosed to have PTSD, major depression in
partial remission, and alcohol dependence in complete remission.
The physician reported that the "first symptoms of [an] anxiety
disorder were experienced on active duty" where the appellant
"witnessed several accidents and traumatic death" including a
helicopter and jet crash. The appellant was reported to then be
experiencing a preoccupation with his

---------------------------------------------------------------
treatment reflects that the appellant was to continue undergoing
sitz baths as an outpatient and was to consult with the examining
physician within three days of discharge. The appellant was again
hospitalized from February 16 to 24, 1970 after the cyst
reoccurred.

- 12 -

war experience, including intrusive thoughts, easy startle
response, marked survivor guilt, and very serious social and
personal withdrawal.

During the course of a March 1996 VA psychiatric examination, the
appellant was reported to be adamant in his conviction that his
current difficulties were related to his Navy experiences. When
asked which experiences were the most distressing, he responded
"being forced to lie." Upon clinical testing, the appellant
endorsed having features that were consistent with PTSD. The
examiner commented that although there was no evidence of
delusional processes, the appellant did have cognitive problems. In
part, he was diagnosed to have recurrent major depression that was
severe without a psychosis; and a personality disorder not
otherwise specified.

At an August 1996 personal hearing before a hearing officer at the
RO, the appellant presented no testimony with regard to his claim
of service connection for PTSD. However, he submitted a 25 page
document entitled "Post-Traumatic Stress Disorder Attachment." In
salient part, the appellant reported that he served in the "Vietnam
Combat Hostile Fire Zone" from June 1968 to May 1969 and from
August 1969 to May 1970. The appellant reported that he observed a
flight deck worker "being inhaled into the jet intake of a[n] A-7
aircraft." The appellant added that this occurred about the fifth
or sixth month of his cruise. He stated that immediately after this
happened, the lookouts reported to the bridge that the crewmember
had been killed. He added that the aircraft that caused the
individual's death was moved below decks and operations continued.
He added that the incident was "never made public to the ship's
crew."

The appellant added that the incident involving a loosened missile
bouncing off of the deck, and cutting the crewmember in two,
occurred on his second cruise. The appellant stated that he did not
witness the incident, but that he spoke with the ship's medical
personnel who confirmed the accident. However, the appellant
reported that there was "no mention of this incident recorded in
the ship's official log."

- 13 -


As to his exposure to those crewmembers surviving the crash of a
helicopter, the appellant stated that he was in the hospital ward
with them for one week, but he was not permitted to speak with the
survivors. He stated that these individuals cried and moaned, and
that he could still hear them and had nightmares about this
incident.

In December 1996, the appellant through his representative
submitted copies of two documents. The first document is a "Report
of Casualty" form, generated by the Bureau of Naval Personnel,
Department of the Navy. The document reflects that R.T., a crew
member of the USS Constellation, died on June 2, 1968, from
injuries sustained when he was struck by a catapult launched
aircraft. 4

The second document is untitled, but reflects that S.S.H. is
reported to have received a skull fracture while on board the USS
Constellation on February 25, 1970, when a bomb fell from an A-7
aircraft.

The appellant underwent a VA psychiatric examination in July 1997,
conducted by C.L.S.J., Ph.D. The appellant reiterated his reported
symptoms, and his accounts of observing an unnamed individual being
ingested into the engine of a.jet aircraft; monitoring an incident
in which a loosened bomb struck another individual and "split him
in half," and his nervousness when he monitored radio transmissions
while on active duty. The appellant was diagnosed to have chronic,
moderate PTSD, and a recurrent, major depressive disorder

In a September 1997 letter addressed to the appellant from the
United States Army and Joint Services Environmental Support Group
(ESG) [now the U.S. Armed Services Center for Research of Unit
Records (USASCRUR)], the appellant was informed that available
casualty data from the USS Constellation did not list any
individuals he had named. With its letter, the ESG forwarded to the
appellant copies of deck logs and other documents pertaining to the
operational history of the

------------------------------------------------------------
4 The Board notes that at an October 1997 personal hearing, the
appellant reported that he had not submitted the report of casualty
form pertaining to R.T. as evidence of an event that he witnessed,
and that R.T. was not the individual who was struck by the bomb
loosened by the aircraft. Rather, the report was proffered only to
show that incidents such as that resulting in the death of R.T. did
in fact occur on the USS Constellation. See hearing transcript,
page 6.

- 14 -

USS Constellation. Both the ESG's letter and the accompanying
historical documents from the USS Constellation were forwarded to
the RO by the appellant.

At an October 1997 personal hearing before a hearing officer at the
RO, the appellant stated that he was not aware of the name of the
individual who was killed when he was "inhaled" into the intake of
a jet aircraft. However, the appellant stated that the individual
was in the pay grade E-5. The appellant also reported that this
incident occurred during approximately the fifth month of his first
cruise, in the time frame between October and November (1968). The
appellant al:;o stated that he was aware of the crash of three
aircraft. He reported that these involved an A-6, in which the
pilot and radar navigator "bailed out and recovered," and the crash
of an F-4 aircraft that he observed. 5

In a November 1997 letter to his Congressional representative, the
appellant stated that he witnessed the crash of an aircraft where
the pilot was killed, but the "Radar Intercept Officer" safely
ejected.

Analysis

Sufficiency of the evidence to reopen the claim

The Board is under the statutory obligation to conduct a de novo
review of the new and material evidence issue. Barnett v. Brown, 8
Vet. App. 1, 4 (1995); 38 U.S.C.A. 5108, 7104(b). Having done so,
and having reviewed all of the evidence obtained since the
appellant's claim was denied in December 1991, the Board finds that
new and material evidence has been submitted to warrant the
reopening of the appellant's claim. See Glynn v. Brown, 6 Vet. App.
523, 528-529 (1994). 6

--------------------------------------------------------------
5 The appellant also then apparently submitted a copy of an extract
of the ship's log, reflecting the crash of one of the aircraft.
Identification of the specific extract was not made by the hearing
officer, and it is not filed with a copy of the hearing transcript.
6 It does not appear that the appellant has been advised of the
applicable law pertinent to the reopening of claims, nor does it
appear that the RO has analyzed this issue in accordance with the
requirements of 38 C.F.R. 3.156(a). However, because the Board
finds that sufficient evidence to reopen the claim has been
obtained, its decision does not prejudice the appellant. See
Bernard v.

- 15 -

In its whole, the relevant evidence of record at the time of the
RO's December 1991 be summarized as indicating that: (1) the
appellant claimed to have PTSD; (2) a diagnosis of the disorder was
not of record; and, (3) there was no evidence of any in-service
stressor.

Presumed credible, the evidence obtained subsequent to the December
1991 rating decision bears directly and substantially on the issue
consideration in three particulars. There have been obtained
diagnoses of PTSD, and the appellant has provided accounts of
asserted in-service stressors which have in turn been commented
upon by medical examiners to have caused his claimed psychiatric
disorder. This evidence is clearly "new" in the sense that it was
not previously of record. It is further neither cumulative nor
redundant and, by itself or in combination with other evidence, so
significant that it must be considered in order to fairly decide
the merits of the claim.

New and material evidence having been obtained, the claim is
reopened. The Board will now proceed to the issue of whether the
appellant's claim is well grounded. Winters, supra.

Well-groundedness of the claim

The Board finds that the appellant has submitted a well-grounded
claim of service connection for PTSD. Through the reports of
several physicians and mental health care professionals who
diagnosed the appellant to have PTSD, (ie., Dr. J.G.P., Dr. T.P.,
and Dr. S.J.) the appellant has proffered (1) medical evidence of
a current disability, (2) medical or lay evidence of an in-service
stressor which has been presumed credible for the limited purpose
of ascertaining whether the claim is well grounded, and (3) medical
evidence of a nexus between some incident of service and the
current PTSD disability. Cohen v. Brown, 10 Vet. App. 128 (1997);
see Caluza, supra.

---------------------------------------------------------------
Brown, 4 Vet. App. 384 (1993) (When the Board addresses in its
decision a question that has not been addressed by the RO, in this
case well-groundedness, it must consider whether the appellant has
been given adequate notice to respond and, if not, whether he has
been prejudiced thereby.).

- 16 -

Having found that the appellant's claim is well grounded does not
end the Board's inquiry. Rather, in this case, it places upon VA
the duty to assist the appellant in the development of his claim by
affording him a medical examination and by obtaining relevant
records which could possibly substantiate his claim. See Peters v.
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 5107(a).

As will be discussed below, the appellant's claim will be remanded
to ensure that VA has complied with its statutory duty to assist.

ORDER

New and material evidence having been received, the claim of
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is well
grounded.

REMAND

Entitlement to service connection for PTSD

The factual record relative to the appellant's claim is set forth
above.

Reasons for remand

While the appellant's assertions are presumed credible for the
limited purpose of ascertaining whether new and material evidence
has been submitted, and the determination as to whether the claim
is well grounded, the presumption of credibility does not extend
beyond these predicate determinations. Chipego v. Brown, 4 Vet.
App. 102, 104-105 (1993). The Board is then required to assess the
credibility, and therefore the probative value of proffered
evidence of record in its whole. Owens v. Brown, 7 Vet. App.
429,433 (1995); see Madden v. Gober, 125 F.

- 17 - 

3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein; Guimond v.
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App.
155, 161 (1993).

Determinations regarding service connection are to be based on
review of the entire evidence of record. See Wilson v. Derwinski,
2 Vet. App. 16, 19 (1991); 38 C.F.R. 3.303(a) (1997). Once the
evidence is assembled, the Board is responsible for determining
whether the preponderance of the evidence is in support of or
against the claim or is in equipoise. 38 U.S.C.A. 5107(b); 38
C.F.R. 3.102; see also Gilbert, 1 Vet. App. at 55. If the evidence
is against the claim, the claim is denied; if the evidence is in
support of the claim or is in equal balance, the claim is allowed.
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Having reviewed the evidence of record, the Board is of the opinion
that further development of the claim is necessary. As to
readjudication, the RO is referred to Collette v. Brown, 82 F.3d
389 (1996).

One of the three requirements necessary for a grant of service
connection for PTSD is that there must be "credible supporting
evidence that the claimed in-service stressor occurred." 38 C.F.R.
3.304(f). If the evidence establishes that the appellant "engaged
in combat with the enemy and the claimed stressor is related to
combat, in the absence of clear and convincing evidence to the
contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may established the
occurrence of the claimed in-service stressor. Id., see 38 U.S.C.A

18 -

1154(b);7 West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v.
Brown, 6 Vet. App. 90, 98 (1993).

In VAOPGCPREC 12-99, (October 18, 1999), the General Counsel held
the determination whether a veteran "engaged in combat with the
enemy" depends on the following factors:

(a). The ordinary meaning of the phrase "engaged in combat with the
enemy," as used in 38 U.S.C. 1154(b), requires that a veteran have
participated in events constituting an actual fight or encounter
with a military foe or hostile unit or instrumentality. Nothing in
the language or history of that statute or any VA regulation
suggests a more specific definition. The issue of whether any
particular set of circumstances constitute engagement in combat
with the enemy for purposes of section 1154(b) must be resolved on
a case by case basis. VA may issue regulations clarifying the types
of activities that will be considered to fall within the scope of
the term.

---------------------------------------------------------
7 In the case of any veteran who engaged in combat with the enemy
in active service with the military, naval, or air organization of
the United States during a period of war, campaign, or expedition,
the Secretary shall accept as sufficient proof of service
connection of any disease or injury alleged to have been incurred
in or aggravated by such service satisfactory lay or other evidence
of service incurrence or aggravation of such injury or disease, if
consistent with the circumstances, conditions, or hardship of such
service, notwithstanding the fact that there is no official record
of such incurrence or aggravation in such service, and, to that
end, shall resolve every reasonable doubt in favor of the veteran.
Service connection of such injury or disease may be rebutted by
clear and convincing evidence to the contrary. The reasons for
granting or denying service connection in each case shall be
recorded in full. 38 U.S.C.A. 1154(b).

19 -

(b). The determination as to what evidence may be satisfactory
proof that a veteran "engaged in combat with the enemy" necessarily
depends on the facts of each case. Determining whether evidence
establishes that a veteran engaged in combat with the enemy
requires evaluation of all pertinent evidence in each case, and
assessment of the credibility, probative value, and relative weight
of the evidence.

(c) There is no statutory or regulatory limitation on the types of
evidence that may be used in any case to support a finding that a
veteran engaged in combat with the enemy. Accordingly, any evidence
which is probative of that fact may be used by a veteran to support
an assertion that the veteran engaged in combat with the enemy, and
VA must consider any such evidence in connection with all other
pertinent evidence of record.

(d). Whether a particular statement in service-department records
indicating that the veteran participated in a particular
"operation" or "campaign" is sufficient to establish that the
veteran engaged in combat with the enemy depends upon the language
and context of the records in each case. As a general matter,
evidence of participation in an "operation" or "campaign" often
would not, in itself, establish that a veteran engaged in combat,
because those terms ordinarily may encompass both combat and non-
combat activities. However, there may be circumstances in which the
context of a particular service-department record indicates that
reference to a particular operation or campaign reflects engagement
in combat. Further, evidence of participation in a particular
"operation" or 'campaign" must be considered by VA in relation to
other evidence of record, even if it does not, in itself,
conclusively establish engagement in combat with the enemy.

(e). The benefit-of-the-doubt rule in 38 U.S.C. 5107(b) applies to
determinations of whether a veteran engaged in combat with the
enemy for purposes of 38 U.S.C. 1154(b) in the same manner as it
applies to any other determination material to resolution of a
claim for VA benefits. VA must evaluate the credibility and
probative value of all pertinent evidence of

- 20 -

record and determine whether there is an approximate balance of
positive and negative evidence or whether the evidence
preponderates either for or against a finding that the veteran
engaged in combat. If there is an approximate balance of positive
and negative evidence, the issue must be resolved in the veteran's
favor.

See VAOPGCPR-EC 12-99, (October 18, 1999) (Italics added).

Upon readjudication, the RO must first made an initial
determination of whether the appellant is a combat veteran within
the meaning of applicable regulation and the precedent opinion of
the General Counsel. If the appellant is found to be a combat
veteran, and assuming that the evidence of record as to the
probative value of the medical evidence supports the claim or is in
relative balance, the appellant's claim cannot be denied unless
there is "clear and convincing evidence" to the contrary as to the
service incurrence or aggravation element; i.e., as to what
occurred in service. By "clear and convincing" is meant that there
is a "reasonable certainty of the truth of the fact in
controversy." See Vanerson v. West, 12 Vet. App. 254 (1999).

If the appellant is found not to be a combat veteran, (or if the
claimed stressors are not combat-related the appellant's lay
testimony, by itself, is insufficient to establish the stressors
occurred, and there must be credible supporting evidence that the
stressors actually did occur. Moreau v. Brown, 9 Vet. App. 389
(1996). "Credible supporting evidence" of a noncombat stressor may
be obtained from service records or other sources, such as
statements from fellow service members or others who witnessed or
knew of the alleged events at the time of their occurrence.

Applicable law further provides that the question of the occurrence
of a stressor is a factual determination for adjudicative
personnel. The fact that medical professionals have proceeded upon
the assumption that the claimed stressors occurred is not
determinative as to the issue of their occurrence. See Gaines v.
West, 11 Vet. App. 353 (1998). In this respect, the appellant will
be provided an opportunity to clarify the dates, times, and
circumstances of his claimed stressors, and that account will be
forwarded to appropriate records despositories for corroborative
evidence.

- 21 -

Further, if the appellant is found not to be a veteran of combat,
his claim must be denied only if the preponderance of the evidence
is against the claim. By preponderance of the evidence is meant
that the truth of the fact in controversy is "more likely than
not." See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Relative to the issue of a diagnosis of the disorder, the Board
notes that the record is unclear as to whether any of the
physicians diagnosing the appellant to have PTSD did so with full
review of the complete medical and factual evidence if record; or
whether PTSD has been linked by the apparently confirmed and non-
combat incident where the appellant rescued one (and possibly two)
fellow sailors. As is noted above, in his October 1995 report, Dr.
T.-P. diagnosed the appellant to have several psychiatric
disorders, some of which were indicated to have been present since
the appellant's adolescence. In these circumstances, a
comprehensive medical examination will be conducted.

Reiterating, because the appellant's claim is well grounded, he is
entitled to VA's assistance in the development of his claim.
Although the appellant has requested that various records
depositories assist him in researching their files in an effort to
obtain evidence to support his claim, the effort appears to have
been undertaken by the appellant and the RO does not appear to have
assisted him in this regard.

The appellant's requests to the records depositories are not
contained in the appellant's claims folder, and the Board is
therefore unable to ascertain whether the records depositories were
focused upon the specific times, places, an([ events that the
appellant has alleged were the cause of his claimed PTSD. It has
been held in this regard that upon the submission of a well-
grounded claim, VA must ensure that it tailors with reasonable
specificity its duty to assist to the specific facts and
circumstances that are relevant to the issues under consideration.
See Falk v. West, 12 Vet. App. 402 (1999).

22 - 

Entitlement to a disability rating greater than 10 percent for
vesicular dyshidrosis with a history of psoriasis

Factual background

The record reflects that service connection was granted for
vesicular dyshidrosis by rating decision in December 1991, and a 10
percent disability evaluation was assigned.

In June 1993, during the course of this appeal, the appellant
submitted seven photographs of his hands. They show that on the
appellant's right hand, he had an open wound in the skin below the
fifth finger, and redness in the middle fourth, upper first, second
and third fingers. On the appellant's left hand, redness and
irritation is noted in the middle finger in three locations.

During the April 1994 personal hearing, the appellant stated that
he experienced a "tremendous amount" of itching and burning, and
that he constantly scratched the rash. He stated that his skin was
subject to cracking and draining, anywhere from three to seven
months, lasting anywhere from a week to two weeks. He stated that
the effected areas included his hands, back, lips, this left foot
and his left knee. He stated that his effected areas were always
discolored. He stated that he had difficulties sleeping.

During the August 1996 personal hearing, the appellant stated that
his@ skin rash was on both his hands and his feet, and that it
would reoccur about one or twice every six weeks. As to the
duration of these flare-ups, they would last anywhere from 7 to 10
days, depending upon the severity of the attack. He stated that
when these flare- ups occurred, he was unable to use his hand, and
his foot rash made him unable to wear shoes. He stated that the
time of the year or the seasons had no affect on the rash.

The appellant underwent a VA physical examination in September
1996. Patches of erythema and slightly dry skin were noted on the
hands, particularly on the

23 -

lateral aspect of the fingers. He was diagnosed to have nummular
eczema versus dyshidrosis hands and feet, responding only partially
to topical medications.

Reasons for remand

A claim for an increased rating is regarded as a new claim and is
subject to the well- groundedness requirement of 38 U.S.C.A.
5107(a) (West 1991). In order to present a well-grounded claim for
an increased rating of a service-connected disability, a veteran
need only submit his or her competent testimony that symptoms,
reasonably construed as related to the service-connected
disability, have increased in severity since the last evaluation.
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see also
Jones v. Brown, 7 Vet. App. 134 (1994). The appellant has stated
that the symptoms of his service-connected disability have
increased. The Board thus concludes that the appellant has
presented a well- grounded claim for an increased rating for his
service-connected disorder.

The appellant's disorder is evaluated under 38 C.F.R. 4.118,
Diagnostic Code 7816. Under that provision, psoriasis is evaluated
under Diagnostic Code 7806, relative to eczema. Currently evaluated
as 10 percent disabling, the severity of the disorder is
contemplated as involving exfoliation, exudation, or itching, if
involving an exposed surface or an extensive area. A 30 percent
rating is warranted if there is constant exudation or itching,
extensive lesions, or marked disfigurement. A 50 percent rating is
warranted if there is ulceration, or extensive exfoliation or
crusting, and systemic or nervous manifestations, or where the
disorder is exceptionally repugnant.

At the time that he sought an increased rating for his disorder,
the appellant reported that he suffered from constant itching and
oozing of his skin rash. The record reflects that the appellant
last underwent a VA examination in September 1996. During that
examination, no inquiry was made as to whether there existed a
objective clinical basis for the appellant's report as to the
severity of his disorder.

Under these circumstances, the Board is of the opinion that an
updated medical examination is necessary with regard to the
appellant's claim.

- 24 - 

Whether new and material evidence has been submitted to reopen a
claim of entitlement to service connection for a cataract of the
left eye with lens implant.

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for a skin disorder, secondary to
exposure to herbicides.

Having reviewed the procedural and evidentiary record in light of
the appellant's submissions, the Board notes that clarification is
necessary in several particulars.

An April 1996 rating decision denied entitlement for service
connection for a skin condition secondary to claimed herbicide
exposure; service connection for a back condition; service
connection for bilateral hearing loss; reopening of a claim of
entitlement to service connection for a cataract of the left eye.
An increased disability rating for vesicular dyshidrosis was also
denied.

In May 1996, the appellant submitted a statement in support of
claim and related that he "wish[ed] to file a notice of
disagreement" with regard to the rating decision of April 1996, and
that he desired to be provided with a Statement of the Case. In
August 1996, the appellant submitted a second statement in support
of claim, and expressed his disagreement with the continuing denial
of service connection for PTSD, a back condition and an increased
disability rating for vesicular dyshidrosis. A Statement of the
Case was then issued, but only with regard to the issues referred
to by the appellant in his August 1996 submission.

Applicable law provides in relevant part that appellate review is
initiated by the filing of a notice of disagreement, ("NOD"), with
a rating decision, which, if not filed within one year from the
date of mailing of notice of the rating decision, the underlying
decision "shall become final and the claim will not thereafter be
reopened or allowed," except as otherwise provided in applicable
statutes and regulations. 38 U.S.C. 7105(a),(b)(1),(c). A NOD is
defined as "[a] written

25 -

communication from a claimant ... expressing dissatisfaction or
disagreement with an adjudicative determination by the agency of
original jurisdiction and a desire to contest the result." While
there is no special wording required in a NOD, it "must be in terms
which can be reasonably construed as disagreement with that
determination and a desire for appellate review." 38 C.F.R. 20.201;
Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see Prenzler v.
Derwinski, 5128 F.2d 392, 394 (Fed.Cir. 1991); Hauck v. Brown, 6
Vet. App. 518, 519 (1994).

In this case, the appellant's May 1996 submission clearly indicated
that he disagreed with the rating decision issued the previous
month, and that he desired a Statement of the Case be issued,
prepatory to proceeding with his appeal. In these circumstances,
the Board finds that the claims of entitlement to service
connection for bilateral hearing loss, a skin disorder secondary to
exposure to herbicides, and the reopening of the appellant's
attempt to reopen a claim of entitlement to service connection for
a cataract of the left eye were placed in appellate status by the
filing of a NOD. The Board will therefore remand the claims for
appropriate appellate proceedings. See Buckley v. West, 12 Vet.
App. 76 (1998); Godfrey v. Brown, 7 Vet. App. 398 (1995).

For the reasons that are set forth above, the issues relative to
the appellant's entitlement to service connection for PTSD,
bilateral hearing loss, a skin disorder secondary to exposure to
herbicides, a cataract of the left eye, and for an increased rating
for vesicular dyshidrosis with a history of psoriasis are REMANDED
for the following development:

1. With regard to the appellant's claims relative to service
connection for bilateral hearing loss, a skin disorder secondary to
herbicide exposure, and a cataract[ of the left eye, the RO should
issue a Statement of the Case in accordance with established
appellate proceedings.

2. The RO should contact the appellant and his representative and
ascertain if the appellant has received

- 26 -

any VA, private or other medical treatment for PTSD or the service-
connected skin disorder that is not evidenced by the current
record. The appellant should be provided with the necessary
authorizations for the release of any treatment records not
currently on file. The RO should then obtain these records and
associate them with the claims folder.

3. With specific regard to the appellant's claimed entitlement to
service connection for PTSD, the RO should afford the appellant an
opportunity to provide clarifying information or argument as to the
occurrence of his claimed stressors, and any evidence or argument
on the question as to whether the appellant is a combat veteran.
The RO should afford the appellant a reasonable period of time in
which to respond, after which his response, together with a copy of
this remand and any other information deemed pertinent by the RO.
should be forwarded to USASCRUR and/or any other appropriate
records depositories or sources identified by the RO for
corroboration.

In addition to the generalized stress reported by the appellant to
have been experienced during the course of his duties on the USS
Constellation, and the incident in which the appellant rescued one
and possibly two shipmates, the appellant and the RO are directed
to the following claimed stressors that have been raised by the
record on appeal:

a. During the course of his hospitalization from October 29 to
November 8, 1969, and rehospitalization from February 16 to 24,
1970, or at some point in the interim between those

27 -

dates or shortly thereafter, the appellant was exposed to survivors
of (1) a helicopter crash, and/or (2) an incident involving the
amputation of a leg of a sailor who had been struck by a F-4
Phantom jet;

b. During the course of the appellant's first cruise, (June 3, 1968
to June 22, 1969) in the time frame between September and December
1968, a flight deck worker in the pay grade of E-5 was killed after
being ingested into the intake of a jet aircraft;

c. During the course of one of the appellant's two tours of duty on
the USS Constellation (June 3, 1968 to June 22, 1969 and from July
3, 1969 to September 30, 1971), a crewmember was struck and killed
by a bomb loosened from a jet aircraft;


d. During the course of one of the appellant's two tours of duty on
the USS Constellation (June 3, 1968 to June 22, 1969 and from July
3, 1969 to September 30, 1971), a F-4 aircraft crashed, and the
appellant was in a position to observe the incident;

e. During the course of one of the appellant's two tours of duty on
the USS Constellation (June 3, 1968 to June 22, 1969 and from July
3, 1969 to September 30, 1971), an A-6 aircraft crashed. The radar
navigator was rescued, but the pilot may have either been rescued
or may have been

28 - 

killed; and the appellant was in a position to observe the
incident.

4. After the responses of all appropriate records depositories have
been secured, then and only then should the RO afford the appellant
a comprehensive VA psychiatric examination. The following will
govern the conduct of the examination:

a. The examination is to be conducted by a physician who has not
previously examined the appellant.

b. The examining physician is to review the appellant's claims
folder and a copy of this remand, and must acknowledge their
receipt and review in any report generated as a result of this
remand. In particular, the examiner must be informed of the results
of any efforts made to corroborate the appellant's claimed
stressors, and the examiner must acknowledge and discuss the
relevant medical evidence of record as it pertains to the
appellant's claimed psychiatric disorder.

c. The examiner must state whether the appellant has PTSD, and, if
so, upon which stressor or stressors has the disorder been
incurred. The examiner must indicate the bases for any opinions
reached, addressing the provisions of the Diagnostic and
Statistical Manual of Mental 8 Disorders, 4th Edition, (DSM-IV). 8
The

----------------------------------------------------------------
8 DSM-IV requires that in order for a valid diagnosis of PTSD to be
rendered, the findings must reflect, inter alia, that

- 29 -

examiner may respond to the inquiry in terms of the likelihood of
the response (ie., more or less likely or equally likely).

5. The appellant should also be afforded a comprehensive VA
dermatological examination to ascertain the severity of his
vesicular dyshidrosis with a history of psoriasis. The examiner
must review the appellant's claims folder and a copy of this
remand, and must acknowledge the receipt and review in any report
generated as a result of this remand. Any other skin disability
present should be identified and described. The report of the
examination should be associated with the appellant's claims
folder.

-------------------------------------------------------------
A. The person has been exposed to a traumatic event in which both
of the following were present: (1) the person experienced,
witnessed, or was confronted with an event or events that involved
actual or threatened death or serious injury; or a threat to the
physical integrity of self or others; (2) the person's response
involved intense fear, helplessness, or horror; 

B. The traumatic event is persistently reexperienced in one (or
more) of the following ways: (1) recurrent and intrusive
distressing recollections of the event, including images, thoughts
or perceptions; (2) recurrent distressing dreams of the event; (3)
acting or feeling as if the traumatic event were recurring
(including a sense of reliving the experience, illusions,
hallucinations, and dissociative flashback episodes, including
those that occur on awakening or when intoxicated); (4) intense
psychological distress at exposure to internal or external cues
that symbolize or resemble an aspect of the traumatic event; (5)
physiological reactivity on exposure to internal or external cues
that symbolize or resemble an aspect of the traumatic event. 

C. Persistent avoidance of stimuli associated with the trauma and
numbing of general responsiveness (not present before the trauma),
as indicated by three or more of the following: (1) efforts to
avoid thoughts, feelings, or conversations associated with the
trauma; (2) efforts to avoid activities, places, or people that
arouse recollections of the trauma;(3) inability to recall an
important aspect of the trauma; (4) markedly diminished interest or
participation in significant activities; (5) feelings of detachment
or estrangement from others; (6) restricted range of affect (e.g.
unable to have loving feelings); (7) sense of a foreshortened
future (e.g. does not expect to have a career, marriage, children
or a normal life span; D. Persistent symptoms of increased arousal
(not present before the trauma), as indicated by two or more of the
following: (1) difficulty falling or staying asleep; (2)
irritability or outbursts of anger; (3) difficulty concentrating;
(4) hypervigilance; (5) exaggerated startle response.

(See DSM-IV, pages 427-429).

- 30 -

6. If either of the examination reports contain insufficient
information to address the inquiries as are specified in this
remand, it is incumbent upon the rating board to return the report
as inadequate. 38 C.F.R. 4.2 (1999). The RO may undertake any
additional development it deems to be warranted. Thereafter, the RO
should readjudicate the appellant's claims under a broad
interpretation of the applicable regulations, statutes and caselaw
as is set forth above.

If any of the benefits sought on appeal remain denied, the
appellant and his representative should be furnished a Supplemental
Statement of the Case, including any additional laws and
regulations, and given the applicable time to respond thereto.

The RO and the appellant are advised that the Board is obligated by
law to ensure that the RO complies with its directives, as well as
those of the Court. The Court has stated that compliance by the
Board or the RO is neither optional nor discretionary. Where the
remand orders of the Board or the Court are not complied with, the
Board errs as a matter of law when it fails to ensure compliance.
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As is noted above, the appellant has the right to submit additional
evidence and argument on the matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV,

31 -

directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

Barry F. Bohan 
Member, Board of Veterans' Appeals

 - 32 - 



